Filed 3/9/22 Enriquez v. Sholokhova CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE


 VICTOR ENRIQUEZ,
            Plaintiff and Appellant,                             A162372
 v.
 YELENA SHOLOKHOVA,                                              (San Mateo County
            Defendant and Respondent.                            Super. Ct. No. 19-FAM-01592B)


                          MEMORANDUM OPINION1
      Appellant Victor Enriquez and respondent Yelena
Sholokhova have a child together. In the parties’ action to
establish parentage of the child, the trial court ordered Enriquez
to pay debts he owed Sholokhova and to refinance a car loan to
remove Sholokhova from the loan. The sole issue raised by
Enriquez on appeal is whether the trial court had subject matter
jurisdiction over the car and debts when it issued the order.

      Enriquez argues the trial court lacked subject matter
jurisdiction because the family court proceeding only involved




       We resolve this appeal by a memorandum opinion
        1

pursuant to California Standards of Judicial Administration,
standard 8.1.
                                                1
child custody and visitation and child support. We conclude he
has forfeited this argument.

      The appellant bears the burden in demonstrating error. (In
re Marriage of Davis (1977) 68 Cal.App.3d 294, 301.) To
demonstrate error, the appellant must provide a cogent argument
supported by legal authority and citations to the record.
(Champir, LLC v. Fairbanks Ranch Assn. (2021) 66 Cal.App.5th
583, 597.) The reviewing court may disregard contentions
unsupported by legal authority or citations to the record. (Young
v. Fish & Game Com. (2018) 24 Cal.App.5th 1178, 1191.)

      We do so here because Enriquez has not addressed the
merits of his appeal in a meaningful way. He cites to Family
Code sections 2010, 2011, and 3422 as support for his argument,
but those sections say nothing about the court’s jurisdiction over
the parties’ property and debts in cases other than marital
dissolution and legal separation proceedings. Enriquez fails to
explain how those sections demonstrate the court lacked
jurisdiction in this case. It is not our role to construct arguments
on appellants’ behalf. (In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 830.) Enriquez also has not supported his
factual assertions regarding the subject matter of the family
court proceeding with citation to the record.

     We understand Enriquez filed his opening brief in propria
persona. But self-represented litigants are held to the same
standards as parties represented by attorneys. (Kobayashi v.
Superior Court (2009) 175 Cal.App.4th 536, 543.)

      Because Enriquez has forfeited his subject matter
jurisdiction argument (Young v. Fish & Game Com., supra, 24
Cal.App.5th at p. 1191), we express no opinion on the merits of
his position.




                                 2
                   DISPOSITION

The order is affirmed.




                         3
                                   _______________________
                                   BURNS, J.



We concur:




____________________________
JACKSON, P.J.




____________________________
SIMONS, J.




A162372




                               4